 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDprotected by Section 7 of the Act 25As the 31 employees who thus withheld theirservices,even in the face of the two specific warnings given them, were eachspecifically discharged for the stated reason that they did engage in the stoppages,after warning, I must necessarily conclude that since the activity in which they par-ticipated was not within the protection of Section 7, their discharge for thus con-ducting themselves did not constitute a discrimination against them.Iaccord-ingly find and conclude that so much of the complaint as alleges discrimination againstthe 31 striking employees herein in violation of Section 8(a03) of the Act and in-terference,restraint,and coercion of them in violation of Section 8(a)(1) bedismissed.RECOMMENDATIONIt is recommended that thecomplaintsin both Case No. 26-CA-1170 and CaseNo. 26-CA-1236 bedismissedin their entirety.25 International Union,U.A.W.A., A.F. ofL, Local 232,et at.v.Wisconsin EmploymentRelations Board, et at.(Briggs&Stratton Corp),336 U.S 245;C.C. Conn, Limited v.N L R.B ,108 F. 2d 390(C.A. 7).Cf.TextileWorkers Unionof America,CIO, and Local1172,at at. v. N.L.R B. (Personal Products Corp.),227 F. 2d 409(C.A.D.C.).Truck Drivers and Helpers Local Union No.728, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of AmericaandBrown Transport Corp.CclseNo.10-CC-510.September 16, 1963DECISION AND ORDEROn March 1, 1963, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, recommendingthat the complaint be dismissed in its entirety, as set forth in theattached Intermediate Report.Thereafter, the Charging Party filedexceptions to the Intermediate Report and a brief in support of saidexceptions; the Respondent filed a brief in support of the Inter-mediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andFanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations with the following additions.The Charging Party's request for oral argument is hereby denied,inasmuch as the record and the briefs adequately present the positionsof the parties.The Board, has also considered the Charging Party'srequest to reopen the hearing or, alternatively, to accept the affidavitof its attorney concerning certain testimony he would have given hadhe taken the stand.As no newly discovered evidence is involved, therequest and the alternative request are hereby denied.144 NLRB No. 30. TRUCK DRIVERS AND HELPERS LOCAL UNION 728, ETC.591The Trial Examiner found, and we agree, that the Respondent inits ambulatory picketing of the trucks of Brown Transport Corp.(Brown) engaged in legitimate picketing outside the reach of Sec-tion 8(b) (4) (i) and, (ii) (B).The picketing occurred during a 4-month strike arising out of acontract dispute between Brown and the Respondent, as the repre-sentative of Brown's drivers, and centered mainly about Brown'spickup and delivery drivers whose work situs was away from Brown'sterminal during the greatest part of their working time.At thebeginning of the strike, the ambulatory picketing was also directed atBrown's trailer drivers, who principally go to interline carriers toleave their trailers for loading by others.Unlike the pickup anddelivery drivers, however, the trailer drivers return to Brown's ter-minal many times a day, and it was partly for thatreasonthat theRespondent discontinued picketing the trailer drivers at the terminalsof other carriers early during the strike.The Respondent Union issued detailed instructions to its membersconcerning the manner in which Brown's nonstriking drivers were tobe picketed, when engaged in the performance of their work dutiesaway from Brown's terminal.The instructions as printed and asdiscussed with the pickets (a) admonished its members not to picketon secondary premises except when Brown trucks were present; (b)told the pickets to refrain from doing anything to induceemployeesof other employers not to handle Brown freight; (c) described the useof a letter to be presented to secondary employers explaining thecontroversy with Brown and requesting their permission to picketon their premises in the vicinity of Brown's trucks while such truckswere on the premises; (4) explained that, absent permission, theywere to picket only at the entrance nearest which the Brown truckwas loading or unloading freight; and (e) directed the pickets toengage in no conversations at all, and, if asked any questions, to handout a slip stating that they had been told to say nothing,' or, if thequestioner persisted, to hand him a leaflet with a briefmessage ex-plaining the purpose of the picketing and its limitation to Browndrivers only.As found by the Trial Examiner on the basis of all the recordevidence he found credible,' the Respondent, with insignificant ex-ceptions, conducted the picketing in compliance with the picketingplan as outlined in the aforesaid instructions.Although the pickets1The signs carried stated that the picketing was directed to Brown employees and tono one else.The Charging Party excepted to credibility findings made bythe Trial Examiner It isthe Board's established policy not to overrule a Trial Examiner's resolution as to credi-bility unless,as is not true here,the clear preponderance of all the relevant evidenceconvinces us the resolutions were incorrect.Standard Dry Wadi Products,Inc,91 NLRB544, enfd.188 F. 2d 3,62 (C.A. 3).On the record before us we find insufficient basis fordisturbing the Trial Examiner's credibility findings. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid on several occasions deviate slightly from their written instruc-tions, we find in agreement with the Trial Examiner that the com-paratively few deviations-considering the length of the strike andthe considerable number of pickets who were involved-were not suchas to affect materially the basic character of the picketing.We par-ticularly note that in the only instances where the deviations appearto have been a direct cause of work stoppages by neutral employees-the two episodes involving picketing at both entrances of the Candlerwarehouse property on June 21 and 22-the Union, after learningof the incidents, was quick to issue further specific instructions to thepickets to correct the situation and to avoid a repetition of the inci-dents.The remaining deviations claimed, to the extent found sup-ported by credited evidence, were properly regarded by the TrialExaminer as insignificant when considered in the context of thetotal picture.In all the circumstances, and considering particularly that the pick-up and delivery drivers spent but a small fraction of their workingtime at Brown's terminal and that their principal work situs wasaway from that terminal, we believe that the Respondent had alegitimate interest in publicizing through picketing its primary dis-pute with Brown at the places where Brown's employees actually per-formed their work.The record persuades us that the Respondentmade a genuine attempt to minimize the impact of its picketing con-duct on secondary employers with whom the drivers' ambulatory workoperations come into contact by complying with theMoore Dry Dock 3conditions for permissible primary picketing at secondary premises,that is : (a) picketing at the secondary premises only when the worksitus of the employees picketed is harbored there; (b) the work beingdone by the picketed employees at the secondary premises is in pursuitof the primary employer's normal business; (c) the picketing islimited to places normally close to the location of the primary em-ployer's work situs at such premises; and (d) the picketing disclosesclearly that the dispute is with the primary employer only.We recognize that theMoore Dry Dockstandards "are not to beapplied on an indiscriminate`percc' basis"(International Brother-hood of Electrical Workers, Local Union 861, et al. (Plauche Elec-tric, Inc.),135 NLRB 250, 251), and that mere outward compliancewith such standards may not be used as a shield where independentproof exists that the picketing was actually aimed at achieving un-lawful secondary objectives over and beyond such incidental effects asmight normally be a concomitant of legitimate primary picketing. Inthe instant case, we have carefully considered the evidence on whichthe Charging Party relies to supply such independent proof of anunlawful objective, as more fully detailed in the Intermediate Report.8 Sailors'Unionof thePaoif e,AFL (Moore Dry Dock Oonvpany),92 NLRB 547. TRUCK DRIVERS AND HELPERS LOCAL UNION 728, ETC.593But, like the Trial Examiner, we are unconvinced that such evidence,.to the extent found credible, is sufficient to negate the presumptionof legality arising from the Respondent's compliance with theMooreDry Dockcriteria.There is no independent evidence that the picket-ing was intended or expected to operate as an automatic "signal" forwork stoppages by employees of neutral employers, nor does it appearto have had that effect.We note that where secondary employers per-mitted the pickets on their property, so that picketing could be carriedon immediately adjacent to the Brown trucks, the other operationscarried on at the secondary employer's premises appear practicallywithout exception to have continued without interruption.We alsonote that, following the objection of some operators of interline freightdepots that picketing outside their premises had resulted in workstoppages by employees of neutral employers, the Respondent decidedto change the emphasis of the ambulatory picketing from the Browninterline drivers, who frequently passed through the picket line atBrown's terminal, to Brown's pickup and delivery drivers, whose workkept them away from Brown's terminal for substantial periods oftime.The action taken by Respondent to prevent a repetition of sec-ondary work stoppages at the Candler warehouse property-advertedto above-also argues cogently against a finding that the picketingwas aimed essentially at imposing unlawful pressures on, secondaryemployers.[The Board dismissed the complaint.]MEMBERLEEDOM,dissenting:I do not agree with my colleagues that the picketing at the premisesof neutral secondary employers was limited to the trucks of Brown,the primary employer, and hence was lawful.Brown had its own separate terminal, which the Union picketed insupport of its dispute with Brown.As found by the Trial Examiner,Brown's interchange drivers shuttled back and forth between Brown'sterminal and the interchange points many times a day. Brown'spickup and delivery drivers, as well as its interchange drivers, spentsubstantial amounts of time at Brown's terminal.4As I have in-4To establish that such drivers spend substantial time at Brown's terminal,the GeneralCounsel put on as witnesses seven Brown pickup and delivery drivers, at which point theTrial Examiner stated that the testimony on this point was cumulative.Concerning thetime spent by them at the Brown terminal,aswell as their estimate with respect totheir opportunity to see the pickets there,the record shows:Duffy:2 or 21/2hours a day;observed picketing there 6 or 8 times a day ;Brown: 2 or 3 hours a day; observed picketing there 6, 8, or 10 times a day;Duncan: 2 or 3 hours a day;observed picketing there about 6 times a day ;Hayes: 3 to 4 hours a day ; pickets always there when he was ;Crews:2 to 3 hours a day ; no testimony on observing pickets ;Kitchen: Only a little time at terminal night and morning,no testimony on observ-ing pickets ;Scott(trailer driver who occasionally does pickup and delivery work) :Whose testi-mony concerns only his maximum of 10 round trips a day as trailer driver. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDdicated in other cases, the fact that the Union chose to picket Brown'strucks at the situs of neutral employers, even though Brown had apermanent place of business to which the drivers of its trucks returneda number of times each day, is alone sufficient to support a findinghere that an object of the picketing was to induce employees of theneutral employers to cease handling Brown freight and to force theneutral employers to cease doing business with Brown.'Moreover,I regard my colleagues' position here as departing from their ownposition expressed inPlaucheat the time they overruledWashingtonCoca Cola,namely, that they would in the future ". . . consider theplace of picketing as one circumstance, among others, in determiningan object of the picketing."Plauche Electric,citedsupra,at 254.Unlike the situation inPlauche,where the primary employer had ashop at which his employees reported for a few minutes at the begin-ning and end of the working day, here the primary employees spenta good portion of each day at their employer's premises.This beingthe case I fail to understand my colleagues' refusal to apply theirreservationin Plaucheto the instant case; for it is apparent that, astheUnion could and effectively did reach Brown's employees atBrown's terminal, the circumstance of picketing at the secondarypremises becomes a factor of overriding significance in establishingthat an objective of the picketing was to involve neutrals, i.e., that itwas in fact directed also at the secondary employers and theiremployees.In any event, there are additional factors establishing that thepicketing at the secondary premises was directed beyond Brown andwas secondary in character.Thus picket Boles visited Paul H.Norris, Sr., owner of Atlanta Warehouse and Distributing Company,a secondary employer, and asked him not to do business with Brown.Although such a request, standing alone, is not violative of the Act, itis evidence of an unlawful object. In addition, the pickets made sig-nificant statements, such as (1) they "were picketing to hurt Brown'sbusiness."(2) "They had 80 cars of pickets they were going to puton them the following Monday" because Brown was getting too muchfreight.(3) "I wish I had known that you (a Brown driver) wasgoing to Kraft Foods . . . because they hated a bunch of pickets atKraft Foods like a hive of bees."Furthermore, my colleagues brushaside eight or nine such statements of pickets revealing an unlawfulobjective asde minimis.I know of no case in which that doctrinehas been applied in a secondary boycott situation, and I cannot con-5Breweryand BeverageDriversand Workers,LocalNo 67,International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpersof America, AFL (Washington CocaCola Bottling Works, Inc ),107 NLRB299; see also my dissentwith Member Rodgers inIBEW,LocalUnion861, et at.(Plauche Electric, Inc ),135 NLRB 250, and MemberRodgers'dissent inUnited PlantGuard WorkersofAmerica(Houston Armored CarCompany, Inc),136 NLRB 110. TRUCK DRIVERS AND HELPERS LOCAL UNION 728, ETC.595ceive that such doctrine can be applied to statements which reveal theobject of admitted conduct.Moreover, even assuming the doctrinecould be applicable, it is in my opinion a misuse of thede minimisprin-ciple to apply it to the large number of statements involved herein.There are also other incidents shedding light on the purpose of thepicketing.Thus, when a union organizer was asked by a secondaryemployer whether the picketing was directed to secondary employers,the union organizer merely smiled and referred the question to theformer's superior.Moreover, when a work stoppage of secondaryemployees, members of the Union, occurred, neither the pickets northe union representative in charge told the employees to return towork.Finally, the pickets recorded the license numbers of trucksdriven by secondary employees, members of the Union, working be-hind the picket line, thus indicating to them that the picketing wasdirected at them.Although the majority opinion suggests that theUnion had another purpose in recording the license numbers, I regardas significant the fact that such purpose was not communicated to thesecondary employees either orally, or in the union pamphlet distrib-uted to explain the picketing, or otherwise.When the totality of the foregoing evidence is considered as itshould be, I am persuaded and would find that the Respondent'spicketing was in fact directed to secondary employers and their em-ployees as well as to the employees of Brown. I agree with theCharging Party that, despite the Union's carefully worded printed in-structions to the pickets and other publicity, and apart from whetheror not it complied withMoore Dry Dockcriteria, the picketing herewas illegal because the Respondent, in fact, as revealed in the evidence,sought to enmesh neutrals.As the picketing induced secondary employees to refuse to performservices and included, as an object thereof, forcing secondary em-ployers to cease doing business with Brown, I would conclude thatthe Respondent violated Section 8(b) (4) (i) and (ii) (B) as allegedin the complaint.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpona charge duly filed on July 25, 1962,by Brown Transport Corp.,hereinreferred to as Brown or the Charging Party, the General Counsel of the NationalLaborRelations Board,hereinafter referred to as the General Counsel' and theBoard, respectively,by the Regional director for the Tenth Region(Atlanta,Georgia),issued his complaint dated August 30, 1962, against Truck Drivers andHelpersLocalUnion No.728, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,hereinafter referred to as the Union orRespondent.The complaint alleged that Respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8(b) (4) (i) andThis term includes the attorney appearing for the General Counsel at the hearing727-083-64--vol.144-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARD(ii) (B) and Section 2(6) and (7)of the National Labor Relations Act, as amended,herein called the Act.Copies of the charge, the complaint, and notice of hearingthereon were duly served upon Respondent and Charging Party.Respondent duly filed its answer admitting certain allegations of the complaintbut denying the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Atlanta, Georgia, November 5 through10, 1962, before Trial Examiner Thomas S. Wilson.All parties appeared at thehearing, were represented by counsel, and were afforded full opportunity to be heard,to produce,examine,and cross-examine witnesses,to introduce evidence materialand pertinent to the issues, and were advised of their right to argue orally upon therecord and to file briefs and proposed findings and conclusions or both.Oral argu-ment at the close of the hearing was waived.Extensive briefs were received fromGeneral Counsel, Brown, and Respondent on January 7, 1963.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE CHARGING PARTYBrown Transport Corp. is, and has been at all times material herein, a Georgiacoporation maintaining its principal office at Atlanta, Georgia, and is engaged as acommon carrier by motor vehicle in the interstate transportation of freight.Duringthe past calendar year,which period is representative of all times material herein,Brown received in excess of $50,000 from the interstate transportation of freight.R.C.A. Truck Lines, Inc., Dixie Ohio Express, Hoover Motor Express Co., Inc.,herein called R.C.A., Dixie, and Hoover, respectively, maintain terminals in Atlanta,Georgia, and are, and have been at all times material herein,engaged as commoncarriers by motor vehicle in interstate transportation of freight.During the pastcalendar year each of these employers received more than $50,000 from the inter-state transportation of freight.Rexall Drug & Chemical Co., Southeastern Industries Co., and Seiberling RubberCo., herein respectively called Rexall, Southeastern, and Seiberling, are businessenterprises with offices and places of business in Atlanta, Georgia.During the pastcalendar year, Rexall and Seiberling individually shipped from their places of businesslocated in the State of Georgia products valued in excess of $50,000 directly toother States.During the past calendar year, Southeastern, at its Candler warehouseoperation,received gross rents in excess of $250,000, of which in excess of $20,000was received from employers engaged in interstate commerce.The complaint alleged, Respondent's answer admitted, and I find, that all of saidemployers are engaged in commerce within the meaning of the Act.H. THE RESPONDENTTruck Drivers and Helpers Local Union No. 728, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, is a labor organi-zation admitting to membership employees of Brown.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The facts1.Preliminary statementThis is round three of what presently promises to be a never-ending battle beforethe Board between the parties named in the caption hereto.Round one commenced May 2, 1961, before Trial Examiner Reyman and ended-to date-with his Intermediate Report dated August 25, 1961.Round two was fought out before Trial Examiner London commencing July 18,1961, and ending with the Board's decision issued January 31, 1963, 140 NLRB 954.In between there were apparently a few minor skirmishes at the Regional Officelevel.Essentially rounds one, two, and three have all been part and parcel of the samedispute, albeit each dealt with a separate and distinct phase thereof.Round one dealt with a hot-cargo clause under Section 8(e).Round two hadto do with the refusal to bargain and the discriminatory closing down of Brown'sAtlanta terminal. TRUCK DRIVERS AND HELPERS LOCAL UNION 728,ETC.597.And now round three concerns itself with the legality,or illegality,of the Union'sambulatory picketing of Brown trucks which followed another breakdown of thenegotiations between the parties in April 1962.22.Round threeSometime after the issuance of Trial Examiner London's Intermediate Reporton October 24, 1961,Brown began reinstating a number of its striking employeesuntil all but three had been returned to work. In January 1962,Respondent andBrown reopened negotiations looking toward an agreement.These negotiationscontinued through February,March,and the early part of April when once againnegotiations broke down.On April 30, 1962, the Union again went on strikeplacing pickets around Brown'sAtlanta terminal.Approximately 2 weeks laterRespondent began its campaign of ambulatory picketing of the Brown Trucks.Before commencing ambulatory picketing Robert C. Cook,president and businessagent of Local 728, issued oral instructions similar to the following written instruc-tions given to all the Union's pickets:INSTRUCTIONS TO PICKETSThe National Labor Relations Act permits us to picket the employees ofthe company that we are striking,but does not permit us to induce employeesof other carriers not to handle the freight of the carrier who is on strike.Mostof the pick-up and delivery drivers of Brown Transport Corporation spendby far the greater portion of their time away from Brown Transport Corpora-tion's terminal.Therefore,to have the opportunity to reiterate this messageto the pick-up and delivery drivers of Brown Transport Corporation,it is neces-sary that we follow the trucks of Brown and picket the drivers of those trucksat the places where they are working the greater percentage of their time.However, while we may legally picket the employees of Brown TransportCorporation at the terminals of other carriers.we cannot legally do anythingthat would be an inducement of employees of the other carriers not to handleBrown Transport Corporation's freight.It is, therefore,imperative that you follow these instructions:You will be given a letter directed to the interchanging carriers upon whosepremises deliveries are being made or freight is being picked up by the em-ployees of Brown.This letter includes a request that you be permitted to goupon the premises of the carrier so that you may picket the driver of theBrown truck as close to the truck and to said driver as possible. In any in-stance in which a driver of Brown is being picketed at the premises of anycarrier other than Brown,you will, before picketing said driver,give saidletter to someone in authority at said interchanging carrier's terminal(prefer-ably the terminal manager),and, if permission to come upon the property isgranted, you will come upon the premises and picket as close to said truckand driver as possible.You will not, in that event,engage in picketing atthe entrance to the property or anywhere else upon or around said property.In the event you are not granted permission to come upon the propertyfor the purpose of picketing in close proximity to Brown's truck, you willpicket just outside the property at the entrance closest to the place where thefreight is being picked up and delivered.In that event,said entrance is theonly place at which you will engage in picketing.Under no circumstances shall you make any statement or remark of anykind to any persons at the premises at which said picketing is being conducted.Do not even say: "good morning."Any statement which you might make,even if said statement is entirely proper, might be misinterpreted.It is absolutely imperative that you never picket at the premises of any em-ployer other than Brown Transport Corporation,except while employees ofBrown Transport Corporation are actually upon the premises.We are en-gaging in this picketing for the purpose of bringing our message home to theemployees of Brown. It is apparent that if an employee of Brown is not uponthe premises at the time of said picketing there is no reason for said picketing.You will be given a picket sign which will make clear to those seeing itthat the message of the sign is directed only to employees of Brown Transport2In the preliminary statement of its brief in the instant matter,Charging Party statesthat the Union,Respondent here, is "no pristine virgin" in labor relationsWhile thisstatement is true so far as it goes,itwould have been more accurate to say that "thereare no pristine virgins involved here " 598DECISIONSOF NATIONALLABOR RELATIONS BOARDCorporation.The name of Brown Transport Corporation will be just asprominent upon thesignas any other language upon the sign. Said picketsign is, of course, the only picket sign that is to ever be carried.Do not wave the picket sign at any persons, but simply carry the picketsign back and forth in the normal manner for picketing.It is imperative that all of the above instructions be followed to the letter.Even if you are asked a question or someone seeks to draw you into conversa-tion, remain absolutely silent.You will be given a pamphlet. In the eventsomeone asks you a question about the picketing just hand him one of thepamphlets.Do not hand it to anyone unless you are asked a question about thepicketing.You will also be given a piece of paper containing the followinglanguage: "I have been instructed to say nothing while near this terminal."In the event someone persists in trying to engage you in conversation notwith-standing your giving him the pamphlet, hand him said sheet with said message.Do not hand it to anyone unless this happens.The letter referred to in the instructions above which the pickets were to giveto the management of concerns located on private property where Brown Trucksmight be parked, making pickups or deliveries was on Respondent's stationery andread as follows:Truck Drivers & Helpers Local Union No. 728 is on strike against BrownTransportation Corporation because of unfair labor practices.The truck drivers of Brown Transport Corporation spend a very small por-tion of their time at the Brown Transport Corporation's terminals, most oftheirworking day being spent in making deliveries and picking up freight.In order to emphasize the message of our picket sign and our strike to saidemployees it is necessary that we take our picket sign where said employeesare working and picket said Brown Transport Corporation drivers where wefind them. It is, therefore, necessary for us to picket the Brown TransportCorporation driver while he is on your premises.However, this picketing is directed to the employees of Brown TransportCorporation only and not to your employees. In view of this fact, we requestpermission to come upon your property so as to picket as close to the BrownTransport Corporation driver as possible. If this permission is denied wewill, of course, be required to picket as close as possible, which would bejust outside the entrance to your property.Any picketing in which we engage will be for the purpose of forcing or re-quiring Brown Transport Corporation to cease said unfair labor practices.Thepicketing will be for no other purpose; we seek no action other than com-pliance by Brown Transport Corporation with reasonable demands.If our picketing or other activity has any incidental effect other than that ofsecuring a reasonable collective bargaining contract with Brown TransportCorporation, and if you will call this effect to our attention we will take suchappropriate steps as are available to us to limit such effect without, however,abandoning our rights of publication and picketing as guaranteed by the law.In the event that any picketing of Brown takes place in the vicinity of yourplace of business, be assured that it will be conducted in strict conformalitywith the standards for primary ambulatory picketing as set forth by .the NLRBin a series of cases beginning with Moore Dry Dock Company, 92 NLRB 547,27 LRRM 1108.And the pamphlet for questioners referred to in said instructions read as follows:I have been instructed to say nothing while near this terminal.Truck Drivers & Helpers Local Union No. 728 has a dispute only withBrown Transport Corp. Said union has no dispute with the Companies withwhich Brown Transport Corp. is interchanging freight or otherwise doing busi-ness.The drivers for Brown Transport Corp. spend most of their time awayfrom Brown's terminal, making it necessary for us to follow the drivers andpicket said drivers wherever they work.However, this picketing is directed only at the drivers of Brown TransportCorp. and we arenotpicketing any company at which the drivers of BrownTransport Corp. are engaged in picking up or delivering freight.Two union men were assigned to each automobile containing one picketsign, oneman to drive, and the other to picket wherever a Brown truck might stop.Accordingto the nonstriking Brown employees this picket sign read, "Brown Transport, Inc.,or Company, unfair to members of Truck Drivers and Helpers Local 728, Atlanta-Savannah."According to the strikers the picket signs read, "Brown Transport, Inc.,or Company, unfair to members of Truck Drivers and Helpers Local 728, Atlanta- TRUCK DRIVERS AND HELPERSLOCAL UNION7 2 8, ETC.599Savannah; this picketing is directed to the employees of Brown Transport Companyand to no one else." 3Thus was the Union's ambulatory picketing campaign planned.And thus was itcarried out.The Brown terminal was picketed throughout with a picket sign differing fromthat quoted above.There is no claim made there that the picketing at the terminalwas illegal.So commencing about 2 weeks after the 1962 strike began on April 30, the Uniondaily sent out from 8 to 20 automobiles containing a driver and a picket with 1sandwich board type picket sign together with mimeographed letters to secondaryemployers and mimeographed statements to be handed out to casual conversationalistsat any picketing location.These cars located and followed Brown trucks on theirroutes.Whenever the Brown truck stopped, whether it was to make a pickup ordelivery or even to obtain refreshment for the Brown driver, the picket from thecar would proceed with his sandwich board picketsign hangingaround his neckto picket as close to the parked Brown truck as possible?The picketing continueduntil the Brown truck moved on to its next location at which time the picket with hissign returned to his car with driver in order to follow the Brown truck to his nextstop where the whole proceeding was again repeated.Itwas estimated that eachBrown truck followed averaged some 20 such stops per day.On the occasions when Brown trucks stopped on private property, the picket wouldpresent the operator of the property with a copy of the letter quoted above.In the event such secondary employer gave the picket permission to picket on hisproperty, the picket would proceed to picket adjacent to the Brown truck.But whensuch permission to enter was denied,then the picket would take up his picket dutiesat the entrance to such private property. In either case the driver of the car wouldremain in or about his automobile and did not engage in any picketing.When the secondary employer permitted the picketon hisproperty so that picket-ing could be carried on right next to the Brown truck, the other operations thenbeing carried on at this secondary employer's place of business appear practicallywithout exception to have continued without interruption.When, however, the secondary employer refused such permission and the picketproceeded to perform his picket duties at the entrance way to such private property,as he did, then occasionally there would be some "confusion" or stoppage of workor refusals by third party drivers to enter or leave the secondary employer's propertybecause of the picket.As soon as the Brown driver left the premises, the picketcar left also with driver and picket and whatever "confusion" had existed ended.On one occasion at least the operator of the secondary premises ordered the Browndriver to remove his truck from the premises.The picket left with him.And thework at the premises resumed.There were,as was to be expected,a couple of acknowledged incidents at second-ary premises having more than one entrance when the Brown driver succeeded ingiving the pickets the slip unnoticed.On those very few occasions the picketscontinued to picket for a time when there was no Brown truck on the premises.Admittedly, however,as soonas the pickets were informed that the Brown truckhad eluded them and was off the premises,the picketing immediately ceased.Other-wise secondary premises were picketed only when and while a Brown truck was onthe premises.In general the Respondent's picketing was carried on strictly in accord with theunion instructions noted above.But the pickets, being only human, did on a very few occasions during this longperiod of picketing deviate slightly from their written instructions.It is upon thesefew deviations from instructions on which General Counsel and Charging Party seekto prove a case of violation of Section 8(b) (i) and (ii) (B) against Respondent.B. The claimed deviationIn view of all the other disagreements existing between the parties hereto, it isrefreshing to discover that they all appeared to be in accord on one point: That thelegality or illegality of Respondent's ambulatory picketing here is to be decidedupon the adherence or nonadherence of that picketing to the four criterias set forth3Admittedly the nonstriking Brown drivers had not bothered to read the sign too closely.*Ultimately the Union was asked to, and did, cease picketing Brown trucks when theirdrivers were lunching at restaurants. It was considered that the driver was then on hisown time. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDinSailors' Union of the Pacific, AFL(Moore Dry Dock Company),92 NLRB 547,5plus a consideration of the fact that the Charging Party did have a permanent placeof business of its own which could have been picketed exclusively(InternationalBrotherhood of Electrical Workers, Local Union 861, et al. (Plausche Electric, Inc.),135 NLRB 250).The Charging Party's very able and imaginative counsel in his brief states theCharging Party's position generally as follows:It is the Charging Party's contention,and we respectfully urge to the TrialExaminer,that this case involves a course of conduct on the part of RespondentUnion which,when shorn on its pious protestations of innocence in cunninglyconceived self serving declarations and maneuvers,presents nothing more norless than a conspiratorial scheme designed to impose a destructive but illegalsecondary boycott upon Charging Party, while at the same time attempting tocloak and veil its unlawful scheme so as to make itlooklegal.As the commencement of his "argument,"after having set forth the facts, saidcounsel states:". . .without arguing each detail,suffice it that we here enumeratethose things which,we submit,evidence a clear intention on the part of the Unionto bring pressure to bear on secondary employers through the inducement of second-ary employees to engage in work stoppages,with the obvious objective of forcing acessationof the business relationships between Brown and these secondaryemployers."As this said enumeration raises every possible and conceivable piece of evidenceclaimed to prove a violation of the Act, I will consider each point raised in suchenumeration in order so as to be certain not to omit any. It might be stated here thatthe enumeration by Charging Party contains numerous points which General Counselapparently did not consider of sufficient importance to argue.1.Charging Party's first point is that it had "a primary place of business whereall of the employees could be picketed and where the message printed on the picketsigns could be brought to the employees'attention."The answer to this contention is that this primary place of business was in factpicketed throughout the strike.The evidence further proved that many, if notmost, of Charging Party's employees,especially the pickup and delivery drivers,were at that primary place of business only to report in in the morning and tocheck out in the evening while spending the remainder of their working day on theroad.The interchange drivers, on the other hand, did shuttle back and forth be-tween the Charging Party's terminal and the interchange points many times a day.But in view of the number of Brown's pickup and delivery drivers and Respondent'snecessity to publicize its dispute with Brown to all the Charging Party's employees,ambulatory picketing seems in this case to be justified, especially as the ChargingParty's business has been accurately described as a "business on wheels." SeePlausche Electric,Inc., supra.2.The second point raised in the brief is that the Union"never utilized any ofthe traditional organizing techniques" [listing them] in appealing to the nonstrik-ing Brown drivers.As Respondent was admittedly the bargaining agent and so recognized by Charg-ing Party as late as the beginning of the strike on April 30,1962, there would seemto have been little, if any, necessity of continuing an already successful organizingcampaign.The purpose of the Union in conducting ambulatory picketing of thenonstriking Brown drivers was to appeal to such drivers to join the Respondent'spicket line and to cease driving for Brown.The evidence indicates that in one ortwo instances this purpose was accomplished.3.Charging Party's third point is that Respondent "failed to attempt to minimizethe effect of its secondary picketing upon other employers in that":(a)Respondent continued to picket"when it was obvious that the Brown em-ployees could not possibly observe the picket signs."This did occur on occasions particularly when the operator of the property hadrefused entry onto that private property to the pickets and particularly at theCandler warehouse operated by Southeastern Tndustries which is such a huge areacrossed by a number of streets and covered with numerous buildings that frequentlythe Brown truck was obscured from the vision of the picket stationed at one of thetwo entrances to the area.6Those criterias are: "(a)The picketing is strictly limited to times when the situs ofthe dicpu-te is located on the secondary employer's premises;(h) at the time of the picket-ing the primary employer is engaged in its normal business at the sites:and (d) thepicketing discloses clearly that the dispute is with the primary employer." TRUCK DRIVERS AND HELPERS LOCAL UNION 728,ETC.601However, neither General Counsel nor the Charging Party claimed that Respond-ent ever intentionally continued picketing at secondary premises when no Browntruck was present. In fact the record discloses two instances where the Browntruck successfully slipped out of the premises unnoticed by the picket. In eachof these instances the picket immediately ceased picketing when informed thatBrown truck had left the premises.If ambulatory picketing of this type is legal, and the property operators refusedentry to the picket to picket next to the truck involved, then it would seem legitimatethat the picket could continue his picketing even with picketed truck out of sightso long as that truck was on the premises.(b) "They picketed on instructions from the Unionalways at the entrancestoany place of business."This contention is a misstatement of fact.Respondent only picketed at the en-trance to the property when denied permission to picket right next to the Browntruck.When such entry is denied, picketing at the entrance way to the privateproperty is very arguably the closest place to the truck at which it is possible topicket.To require the picket to march'at the closest place as a bird flies to thepicketed truck would lead to some absurd results.As for example, in this recordone picket at Atlanta warehouse would have had to picket upon a high bank deeplycovered in kudzu vines.This would also require a new and different picket loca-tion every time the picketed truck moved to a new loading dock in such a placeasCandler warehouse.Furthermore oftentimes the picket sign would be so faraway that a secondary driver entering the premises would only see a picket signwithout being able to read and determine that it applied to a specific employer only.(c) "The Union failed to make bona fide efforts to conduct their picketing asreasonably close to the Brown employees and truck as possible." In this regardCharging Party cites the fact that Respondent "failed to request such permission ata number of places; and at many of those places where such request were made,they were made to persons lacking any real authority to grant or deny any suchrequest."One of the General Counsel's main points was that Respondent had failed to askpermission to enter onto the premises of six operators.The fact of the matter is that at one of these premises the Brown truck whenlocated at the dock involved had its motor to all intents and purposes on the streetproperty line so that in that instance the picket could, and did, place himself di-rectly in front of the parked Brown truck on public property. In all probabilitythe picket never requested permission to enter such premises.There was no need.In one instance the operator of the warehouse waved the picket off the premisesas he approached to present his letter requesting permission to enter.In the other instances a management official of the operating concern did testifythat no request to enter was ever made ofhimbut in each such instance the witnesshad to admit that such request may have been made of another official.Underthese circumstances the testimony of the pickets who testified to having made therequest for such permission stands in effect undenied and, accordingly, I mustfind that the request was made in the other four instances.As for the last part of the Charging Party's contention dealing with "lack ofauthority," it seems to me that, when Respondent has made its request to the dockforeman or the person in apparent control thereof, the Union has done all thatcan be logically required of it.As a practical matter it would seem that very fewpickets would have sufficient legal training to be able to determine who had "realauthority" and who did not.This part of the argument is highly legalistic but justas highly impracticable.(d) "Even where the Union had been given permission to come on the employer'spremises, they oftentimes continued to picket at the entrance (for instances, seeHayes' testimony concerningCenter Chemical Company) "The first comment I must make in regard to this contention by Charging Partyis that the use of the word "oftentimes" appears exaggerated in view of the citationof one doubtful incident.Hayes, a handsome young man, whose wife had alsorecently secured employment from Brown, and being a replacement driver for astriker,was not a totally unbiased witness.As there are a number of instances inthis record where permission to enter was either given or revoked by the operatorby telephone, it is difficult to know just how Hayes could possibly have knownof a telenhonic revocation of that permission as Cook testified had occurred with-out denial.As instances of sort mentioned above, if proved, would just about have clinchedCharging Party's contention regarding the illegal purpose of the picketing it isinteresting and noteworthy that Charging Party has been able to call attention toonly one such isolated instant, if believed. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe instance cited was denied by the picket.Imust credit the denial under thecircumstances.(e) "The Union failed to instruct secondary employees who engaged in workstoppages to go back to work."While it is true that the pickets did not verbally instruct such secondary employeesto return to work and perhaps the secondary employees did not receive a copy of thesmall leaflet from the picket,still the picket sign carried by the picket clearly indi-cated that only Brown Transport Corp.was being picketed.Actually in this record there are a few instances where work stoppages did occurin the first few weeks of the ambulatory picketing.These generally occurred atinterline freight depots where permission to enter had not been granted.Some ofthe operators objected to Cook who,after talking with the Truckers Association'srepresentative,changed the emphasis of the ambulatory picketing from the Browninterline drivers to the pickup and delivery drivers on the ground that the inter-change drivers made frequent trips to and from the Brown terminal each day so thatthe Union'smessage was carried to them through the picket at the terminal whereasmany of the pickup and delivery drivers saw the pickets at the terminal only onceor twice a day, if at all.Work stoppages thereafter were rare, if not nonexistent.This change,therefore,thus seems to disprove,rather than prove, the contention ofthe Charging Party.4. "TheUnion caused pickets to be stationed at more than one entrance to thelocation of the Candler Warehouse,effectively bottling up the warehouse trucktraffic,with the obvious purpose of attempting to force those companies who weredoing business in the Candler Warehouse premises to `cut off Brown'in an effortto relieve them of the pressures exerted by the multi-gate picketing.The CandlerWarehouse incident is a flagrant and arrogant undertakingby theUnion in a desperatemove to cut Brown out of its most lucrative industrial area."The Charging Party cites two episodes occurring on June 21 and 22, 1962, whenunion pickets did appear at both entrances to that large area containing numerouswarehouses leased by Southeastern to numerous commercial concerns and knownas the Candler warehouse.There are only two entrances(or exits)to Candlerwarehouse:One from Murphy Avenue and the other from Stewart Avenue.In the early part of the ambulatory picketing campaign Candler warehouse per-mitted entry by the pickets so that they could,and did,picket close alongside theBrown trucks.During this period there was no confusion at Candler warehouse.On or about May 17 and 18, Wiggins,manager of Candler warehouse,withdrewthe permission to enter previously given to the pickets.Hemmings,Brown's opera-tionsmanager,admitted that he had had two conversations prior to June 21 withWiggins regarding the picketing on the Candler warehouse property.Hemmingswas particularly vague about dates throughout his testimony.Generally there is only one Brown truck on the Candler premises,a truck whichspends most,ifnot all, the day there.On occasions when there is more freightthan usual Duffey, the regular Brown driver at Candler,would telephone his dis-patcher that his truck was full and the dispatcher would send an empty truck overwith another driver who would swap trucks with Duffey.On exceptionally heavydays Brown would have two trucks and drivers at Candler.Despite the withdrawal of permission to enter on May 18,nothing untowardoccurred at Candler warehouse until June 21.On the afternoon of that day, at atime when there were two Brown trucks on the premises, the Union did have a picketat each entrance to the warehouse area.As Charging Party pointed out in itsbrief, this was one of the two or three occasions when there were three union menin one picket car-this time due supposedly to the fact that picket Smallwood'sautomobile had to be repaired.With pickets stationed at each entrance there was some confusion at those en-trances among the drivers of the other freight lines so that there were some trucksparked at both the Stewart and Murphy Avenue entrances.Some trucks merelydisregarded the pickets while others stopped.However,on this occasion this"confusion"appears to have been short lived because driver Duffey who telephonedthe report of the confusion to Hemmings was able to catch Hemmings still at hisofficewith a subsequent report that the confusion had been cleared up beforeHemmings was able to leave for the Candler warehouse.This may have been dueto the fact that the pickets were instructed only to picket when a Brown truck wasin view of either entrance.The pickets at each entrance were from the samepicket car.Driver Duffey testified that in the Candler warehouse area a driver from theJohnson Truck Lines was notifying the other secondary drivers that there werepickets on each entrance.There is no evidence that this driver was acting at theinstance or on the orders of the Union,if the event actually occurred. TRUCK DRIVERS AND HELPERSLOCAL UNION728, ETC.603In fact this record is devoid of any evidence that Respondent exerted any pressureof any sort, other than the picket sign itself, on any driver oranysecondaryemployer.However the next day, June 22, much the same thing occurred when Duffeyentered the warehouse premises from Murphy Avenue where a picket was placed.Duffey then moved the Brown truck to the Stewart Avenue end so that organizerVaske, who was driving that day again with two pickets, took the second picket over tothe Stewart Avenue entrance where he began picketing.Again there were two ormore Brown trucks in the area.There was a rather long period this day whenpickets were patrolling both Stewart and Murphy Avenue entrances despite ordersonly to picket when the Brown truck was in sight.A number of secondary truckswere lined up at each entrance.On this occasion Hemmings and Attorney Elarbee arrived on the spot during the"confusion."They ordered Vaske to withdraw a picket from an entrance on thegrounds that blocking both entrances with pickets was "illegal."Vaske informedHemmings that Hemmings should speak to Vaske's superior, Cook, and then, accord-ing to Hemmings, "smiled." 6That evening Cook held a special meeting with his pickets regarding the methodwhereby the Candler warehouse could be legitimately picketed especially as thereare many parts thereof where a truck cannot be seen from either entrance. It wasthen decided to picket only one of the two entrances to the warehouse property andthat, if there were any question about the continued presence on the premises of theBrown truck, the pickets were to cease picketing and seek another Brown truck tofollow.There has been no "confusion" at Candler warehouse since.This seems an eminently fair solution to this problem and hardly one whichjustifies the descriptive clauses used by Charging Party nor its conclusion that thisepisode "proves" the illegal purpose of the picketing. It seems that, if ambulatorypicketing is legal, then so long as the pursued truck remains on the premises, thepicket is entitled to picket as close as possible thereto, i.e., at the entrance way,when entry has been denied, even though two such trucks have entered the separategates and thus both entrance ways are picketed.In addition, this voluntary solution appears to confirm Respondent's contentionthat it was interested in picketing the Brown drivers-not the secondary employeesor employers.It seems also that Brown itself may have been more interested in playing gamesand creating evidence with which to secure an injunction against the Union than inassisting in reducing the effects on secondary parties of that picketing.This is notthe only instance in this record where Brown drivers attempted to play games withthe pickets.It seems possible that Brown with an unusual number of trucks on thepremises on these two occasions after inducing Wiggins to withdraw permission fromthe pickets to enter was attempting to entrap the Union or to induce a violation inorder to justify an injunction and thus eliminate the pickets entirely.5.Charging Party points again with horror to a similar incident which allegedlyoccurred at the terminal of Huber and Huber.On this occasion Brown driver Faulkner claimed that Respondent picketed boththe entrance and the exit to the terminal for 31/2 hours thereby causing a work stop-page of that length of time by Huber and Huber employees and other drivers on thepremises.Admittedly there were two Brown trucks on the premises, the second, inwhich Faulkner was driving, entered and departed from the terminal a couple timesbefore finally backing into the dock.However, the Huber and Huber operations manager, an unbiased neutral, testifiedcredibly that there had been only two work stoppages at Huber and Huber throughoutthe whole period of picketing, one lasting about 25 minutes while two Brown truckswere on the premises and the other lasting only so long as it took the generalmanager and himself to get to the one gate then being picketed and invite the picketto perform his duties on the premises.Penn, the operations manager, was not evensure that both entrances and exit had been picketed simultaneously on eitheroccasion.Penn's testimony bothered the Charging Party so much that it solved its dilemmaby coming to the conclusion that Faulkner and Penn had described two differentoccasions, as Penn admittedly was absent occasionally from the premises.Howeverit seems highly unlikely that Penn would not have known of a 31/2-hour stoppage athis terminal.The more likely solution is that Faulkner exaggerated-and wascaught at it.6Charging Party makes much of Vaske's "smile" on this occasionWhile Vaske is noMona Lisa, that lady has at least taught us that there are occasions when a smile can beenigmatic. 604DECISIONSOF NATIONALLABOR RELATIONS BOARDSubsequently there have been no further incidents at Huber and Huber.6."Business Agent Hurt effectively warned a Benton driver that he had betternot work behind a picket line again,by telling him that`It's all right this time, butdon't let it happen again.' "General Counsel'switness,Brown driver Crews, testified that as he pulled upbehind a Benton truck at the exit fromthe C &H Fan Company warehouse afterboth drivers had loaded their freight during the time Crews'truck was being picketedon the premises,he heard Business Agent Hurt say to the Benton driver, "It's allright this time, but don't let it happen again."From this statement which,if heardwith both truck motors going,Charging Party would have the Trial Examiner implythat Hurt had previously and unheard by driver Crews "effectively warned a Bentondriver that he had better not work behind a picket line again."I believe that ifhe drew the requested inference,he would be engaging in surmise,suspicion, andconjecture.Accordingly,I accept the denials by both Hurt and the Benton driver.7. "TheUnion instructed its pickets to take down numbers of trucks that workedbehind picket lines.We submit that this was coercive,per se,in light of the factthat the Union did not offer any explanation to the other union drivers as to whythe truck numbers were being taken down."I have, on two or three occasions in the past,found that the taking down of suchlicense numbers by union representatives constituted an unfair labor practice underthe circumstances there existingHowever, I do not believe that this should consti-tute an unfair labor practiceper sehere or in other cases.Respondent admittedfrankly thatthe license numbers of trucks working behindsome of its picket lines had been entered upon the picket's log. It explained furtherat the hearing that this was done deliberately in order to be able to produce evidenceat any injunction proceeding which might occur to prove that union members hadworked behind its picket lines and had not been disciplined in any way,shape, orform.Cook explained that such evidence would have benefited the Union in otherprior injunction proceedings.As noted heretofore,this record is devoid of any evidence,other than this, of anythreats, inducement,or encouragement by Respondent to any of its members or otherdrivers to cease working behind its ambulatory picket lines.Nor is there evena suggestion of punishment meted out to drivers for having done so.Obviously,therefore,Respondent was recording these license numbers on the picket log sheetsfor purposes other than the coercion of its members and other drivers.Accordingly I must find that Respondent did not commit any unfair labor practiceby recording such license numbers under the facts involved here.8."On top of all of the above,theUnion threatened the Charging Party withpicketing of its customers during negotiations and disclosed its true objective atthat time."Thisrefers to evidence givenby Isaac C.Hemmings,operationsmanager forBrown, during which Hemmings testified as follows:. . . It has been a good while-and we were getting right along towards someagreement.We had a tentative agreement made, and Mr. Cook came into-Ithink it was the meeting before the last meeting[April 16] that we held andexhibited a new attitude-quite a change in attitude.He in the discussion atthatmeeting stated that there was not any use to negotiate any further; thathe had the right now to follow our trucks and picket,and with that right, thathe could break any company,and that he could only accept a contract, suchas the Area Agreement which they had with all the other carriers in this area-which we had already negotiated quite some little piece away from.Q.Wasthat the last meeting, Mr. Hemmings?A. No.We sent a telegram to Mr. Cook after that meeting, requestinganother meeting which was held and we kind of rehashed things and weren'table to get anywhere.And they subsequently struck,Cook deniedever having made this statement to Hemmings or to anyone else.Hemmings'testimony in this regard is notable for the fact that he was able torecall this alleged statement by Cook verbatim but was able to recall little,if any-thing, else about the last two negotiations meetings before the beginning of thestrike.Cook,on the other hand, recalled a number of the matters still undernegotiation at that time in addition to the fact that he had not made the statementattributed to him.Charging Party's brief attributes Cook's attitude as describedby Hemmings to the decision of the Board in the case ofUnited Plant Guard Workersof America (Houston Armored Car Company, Inc.),136 NLRB 110, issued onMarch 6, 1962.Respondent'sbrief points out that the real change in the lawoccurred at the time of the Board's reversal ofIBEW, Local 867, et al.(PlaucheElectric, Inc.),135 NLRB 250, on January 12, 1962Cook negotiated in good faith TRUCK DRIVERS AND HELPERS LOCAL UNION 728; ETC.605subsequent to either decision.Furthermore the record shows that there were anumber of unresolved issues between the parties, including the reinstatement ofthree of the 1961 strikers, on which the parties were still far apart when the strikebegan on April 30, 1962. If the change in the law referred to was responsible forCook's alleged change in attitude on April 16, it is somewhat remarkable that thechange became apparent so long after the law had changed.Cook is an experienced negotiator and a shrewd one.Itwould thus appear tobe out of character for him to plead guilty to the illegal motivation of a strike stillsome weeks in the future.I accept Cook's denial of the fact that he made this statement attributed to himby Hemmings.(9) "The Union disclosed its true objective andmodus operandiby concentrat-ing on truck terminals at the beginning of the strike; but when this failed, theyswitched to the customers of the Charging Party.The obvious reason they quitpicketing the terminals was that the union members were having to handle thefreight by reason of a previous court-approved stipulation and it was not hurtingBrown sufficiently enough to `knuckle him under.' "The facts here show that for the first couple of weeks of picketing the Union didconcentrate on following Brown trucks to interchange truck terminals, that thepickets did cause a number of work stoppages at such terminals, and that, after thefirst couple of weeks, the Union shifted tactics by concentrating more on followingthe pickup and delivery drivers of Brown as they made their rounds.The Charging Party speculated in its brief that this change in strategy was causedby the fact that, due to a court stipulation in another case involving the same parties,the union members employed in and around the interchange terminals were notbeing paid during these work stoppages so that the Union changed tactics to preventmonetary loss to its own members.Even if we assume the truth of this speculation, it fails to prove any illegal objec-tive on the part of the Union. In fact, if anything it indicates the reverse- A de-sire to prevent injury to third party employers and employees.The uncontraverted evidence disclosed that Cook received a number of reportsof "confusion" occurring at interchange carrier terminals and had conferences withtheir representativesin efforts to eliminate or minimizesuch occurrences.Manyof such operators, like the Huber and Huber instance noted above, reversed theirprevious stand and permitted the pickets to enter upon the premises so as to be ableto picket close by the Brown trucks with the result that work stoppages seldom, ifever, occurred thereafter.The facts further prove that Respondent soon became aware of the fact thatthose Brown interchange drivers were entering and leaving the Brown terminalmany times per day and thus passed the union pickets with their signs frequentlyduring their work whereas the more numerous Brown pickup and delivery driverswould be faced with the union pickets and signs at the terminal oftentimes onlytwice a day, at the commencement and end of the workday. These pickup anddelivery drivers would really become aware of the Union's dispute only if theypersonally were picketed on their routes.Their routes, of course, took them tothe Brown customers.Consequently there was a sound, logical reason for picket-ing the more numerous pickup and delivery drivers rather than concentrating onthe Brown interchange drivers.(10) "The union agents blew their automobile horns and waved their picket signsto attract the attention of secondary employees to their picketing, allegedly of theBrown trucks."General Counsel makes a big point of this also.He further mentions the testi-mony from several of the Brown drivers that a picket or two whistled on the picketline.This testimony by the nonstriking Brown drivers was denied by the pickets namedby them.The denials by the pickets of engaging in any such conduct was corroborated byevery employer witness who took the stand.None of these employer witness sawor heard anything untoward committed by the pickets.Accordingly, I credit thedenial by the pickets.(11) "The Union picketed primarily at places where other union freight lines,trucks and employees were present."(12) "The Union failed to picket at times when they could have picketed theBrown employees if there were no other employees around "Charging Party appears to be somewhat inconsistent in these two allegationsItcomplains whenit ispicketed.It complains when it is not picketed.With picketing over such an extended period of time as occurred here, T amsure that Charging Party could find isolated instances to prove each of the incon- 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDsistent contentions.However, this record does not permit the use of the word"primarily" as it was used above.The record discloses that for a period Browntrucks were picketed when parked on the street while the driver had lunch, whilethe Brown driver walked across the street to discover if he had any freight to pickup and even when the Brown driver was merely wasting time between calls.Thereisone instance in the record where admittedly the pickets did not get out of thepicket car during a rainstorm.There is another instance where pickets decidedagainst picketing a Brown truck late one afternoon when it was incapacitated witha flat tire.These isolated instances do not prove the Charging Party's case.(13) In this specification Charging Party refers to eight statements supposedlymade by pickets to show "the true concern of the Union and its pickets."For Charging Party to be able to cite only eight statements, many of which areenigmatic and some indicate mere human curiosity, by pickets during the courseof picketing from April 30 to August 26, and from a record of 1,140 pages cover-ing 6 days of testimony, indicates to me that the pickets were, in fact, followingtheir instructions not to talk.It is amazing to me that men engaged in an economicstruggle with their employer could have made so few comments in regard to thateconomic struggle.I believe that these statements may be disregardedas de minimis.(14)Here Charging Party refers to some rebuttal testimony offered for the pur-pose of impeaching the credibility of Respondent's witness, Cook, which had beenstricken at the hearing.I see no reason to make any finding of fact in regard thereto-nor to changehis ruling made at the hearing.(15) "Perhaps one of the clearest indications of the Union's true purpose wasdisclosedwhen Assistant Business Agent Joe Vaske failed to deny that his truepurpose in picketing both entrances to the Candler Warehouse was to stop the trucksfrom coming in and out."The facts show that Hemmings asked Vaske at Candler warehouse "was it his[Vaske's] intention to stop the trucks from coming in and out of the whole ware-house?"Hemmings then testified that Vaske did not answer but "he [Vaske] justsmiled."If,as Charging Party claims, "perhaps one of the clearest indications of theUnion's true purpose" is disclosed by this "smile," then, with the example of theMona Lisa before us, this case should be dismissed.(16) "The Union's objective was clearly disclosed when picketer Boles visitedPaul H. Norris, Sr., and asked him not to do business with Brown."Such a request, not accompanied by threats, coercion, or restraints, is no viola-tion of the Act.So we get down to the proposition as to whether ambulatory picketing is legalor not.As Charging Party, quite correctly points out, the Board's recent decisionsinHouston Armored Car Company, Inc.,136 NLRB 110, andTeamsters, Chauf-feurs & Helpers Union, Local 279 (William S. Wilson, d/b/a Wilson TeamingCompany),140 NLRB 164, appear to put this question to rest in favor of itslegality.That being the case and compliance with theMoore Dry Dockcriteria is to bethe determining factor as to legality of such ambulatory picketing, I must find thatRespondent here has complied with those criteria as closely as was humanly pos-sible.The exceptionally few, and unimportant, deviations therefrom can be con-sidered as no more than, what the Board so often refers to in C cases, "isolated in-stances."Iwill, therefore, recommend that this case be dismissed in its entirety-with the personal admonition to the parties here that this feud has gone on at leastlong enough: there should be no round four.On the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.Truck Drivers and Helpers Local Union No. 728, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, is 'a labor or-ganizationwithin the meaning of Section 2(5) of the Act.2.Brown Transport Corp. is engaged in commerce within the meaning of Sec-tion2(7) of the Act.3.Respondent Union has not engaged in any unfair labor practices within themeaning of the Act.I recommend that the complaint in the instant matter be dismissed in its entirety.